Admiualtt Pbacitice — Setting Aside Default —Twenty-Ninth Admiualtt Hule—Actions in Rem.1. Under the twenty-ninth admiralty rule, providing that in case of default, for not answering the libel, the court may. in its discretion, set aside such default, the defendant cannot apply to have a default set aside after a decree has been made which would give a right of appeal as from a final decree.2. It was assumed that this and the fortieth rule apply as well to suits in rem as to those in personam.[Decided by LOWELL, District Judge. Nowhere reported; opinion not now accessible. The statement of the points determined was taken from 2 Pars. Shipp. & Adm. 401.]